          Case 1:16-cv-00221-CKK Document 37 Filed 11/18/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES                       )
UNION, et al.,                                 )
                                               )
        Plaintiffs,                            )
                                               )
        v.                                     )
                                               )              Case No. 1:16-cv-221 (CKK)
UNITED STATES DEPARTMENT                       )
OF HOMELAND SECURITY, et al.,                  )
                                               )
       Defendants.                             )
                                               )
                           SIXTEENTH JOINT STATUS REPORT
       The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit this

Sixteenth Joint Status Report in response to the Court’s October 18, 2018 Minute Order.

                                         BACKGROUND

       This lawsuit arises out of a FOIA Request (the “Request”) dated May 13, 2015 for

records concerning the government’s Countering Violent Extremism (“CVE”) programs. 1 On

August 19, 2019, the parties filed their fifteenth joint status report, informing the Court of the

status of Defendants’ responses to Plaintiffs’ FOIA Request. ECF No. 36. This Court’s October

18, 2018 Minute Order directs the parties to file a joint status report every ninety days.

                                       UPDATED STATUS

       The parties continue to confer regarding Defendants’ responses to Plaintiffs’ Request.




1
  Plaintiffs’ FOIA claims against Defendant Department of Education pertain only to a FOIA
request dated October 15, 2015 concerning CVE.



                                                   1
          Case 1:16-cv-00221-CKK Document 37 Filed 11/18/19 Page 2 of 3



Defendants state the following regarding their production of responsive, non-exempt records: 2

        Department of Homeland Security. Pursuant to the December 21, 2016 Joint Status

Report, the Department of Homeland Security (“DHS”) Privacy Office made interim productions

on August 28, 2019, September 30, 2019, and October 31, 2019. The DHS Privacy Office will

continue its processing and release of records in accordance with the December 21, 2016 Joint

Status Report.

        Pursuant to the March 20, 2017 Joint Status Report, the Cybersecurity & Infrastructure

Security Agency (“CISA”) at DHS, formerly known as the National Protection and Programs

Directorate (“NPPD”), made interim productions on August 30, 2019, September 30, 2019, and

October 31 31, 2019. Going forward, CISA’s records will be processed and released by the DHS

Privacy Office, which will continue to process and release records in accordance with the

processing schedule set forth for NPPD in the March 20, 2017 Joint Status Report.

        Department of State. Pursuant to the August 19, 2019 Joint Status Report, the

Department of State (“State”) made an interim production on August 30, 2019, and a final

production of material that it located in its search on September 30, 2019.

        Department of Justice. The Federal Bureau of Investigation made a production on

August 23, 2019, September 16, 2019, October 15, 2019, and November 15, 2019 of material

referred to it for direct response to Plaintiffs.

        Because this Court ordered the parties to file an additional joint status report every 90

days, see October 18, 2018 Minute Order, the parties anticipate filing another joint status report

no later than February 18, 2020, see Fed. R. Civ. P. 6(a)(1)(C).

2
 Plaintiffs do not concede that the searches Defendants have conducted to this point are
adequate or that the material Defendants have withheld in part or in full is properly subject to
exemption.



                                                    2
          Case 1:16-cv-00221-CKK Document 37 Filed 11/18/19 Page 3 of 3



Dated: November 18, 2019                    Respectfully submitted,

/s/ Hugh Handeyside                               JOSEPH H. HUNT
Hina Shamsi                                       Assistant Attorney General
Hugh Handeyside
American Civil Liberties Union Foundation         MARCIA BERMAN
125 Broad Street, 18th Floor                      Assistant Branch Director
New York, NY 10004                                Federal Programs Branch
Phone: (212) 284-7321
Fax: (212) 549-2654                            /s/ Kevin M. Snell
E-mail: hshamsi@aclu.org                       KEVIN M. SNELL
hhandeyside@aclu.org                           Trial Attorney
                                               United States Department of Justice
Arthur B. Spitzer                              Civil Division, Federal Programs Branch
American Civil Liberties Union of the Nation’s 1100 L Street N.W.
Capital                                        Washington, D.C. 20530
4301 Connecticut Avenue NW, Suite 434          Phone: (202) 305-0924
Washington, D.C. 20008                         Fax: (202) 616-8470
Phone: (202) 457-0800                          E-mail: Kevin.Snell@usdoj.gov
Fax: (202) 457-0805
artspitzer@aclu-nca.org                        Attorneys for Defendants

Attorneys for Plaintiffs




                                              3
